         Case 1:19-cv-03640-KBJ Document 73 Filed 09/02/20 Page 1 of 10




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

_______________________________________

LAS AMERICAS IMMIGRANT
ADVOCACY CENTER, et al.,

                       Plaintiffs,

   v.                                               No. 1:19-cv-3640 (KBJ)

CHAD WOLF,
in his official capacity, Acting Secretary of the
U.S. Department of Homeland Security, et al.,

                  Defendants.
_______________________________________



    PLAINTIFFS’ RESPONSE TO DEFENDANTS’ NOTICES OF SUPPLEMENTAL
                    AUTHORITY, DOCKET ENTRIES 71 AND 72
         Case 1:19-cv-03640-KBJ Document 73 Filed 09/02/20 Page 2 of 10




       Plaintiffs respectfully submit this Response to Defendants’ Notices of Supplemental

Authority regarding L.M.-M. v. Cuccinelli, 442 F. Supp. 3d 1 (D.D.C. 2020), and CASA de

Maryland, Inc. v. Trump, No. 19-2222, 2020 WL 4664820 (4th Cir. Aug. 5, 2020). As Plaintiffs

explained in their Response to Defendants’ Supplemental Briefing on the effects of L.M.-M.,

Dkt. 65, that decision does not moot this case. CASA de Maryland likewise has no bearing on

this litigation: it in fact supports Plaintiff Las Americas’ organizational standing and in any event

is an out-of-circuit decision.

I.     The Government’s Decision Not to Pursue an Appeal in L.M.-M. Does Not Moot
       Plaintiffs’ Claims.

       Contrary to Defendants’ assertions, Dkt. 71, the government’s decision not to pursue an

appeal of L.M.-M. has no effect on the justiciability of this case. As Plaintiffs have explained,

“[t]he fundamental problem with PACR/HARP is that by keeping asylum seekers in CBP

facilities, where communication with the outside world is nearly impossible and inside which no

attorney can ever step foot, Defendants deprive them of any meaningful opportunity for

consultation or meaningful access to the asylum process. Simply put, the increase in time does

not matter in light of the other unlawful barriers to consultation and a meaningful credible fear

process under PACR/HARP.” Dkt. 65 at 1-2. The new policy remains arbitrary and capricious

and violates statute and regulation guaranteeing a meaningful opportunity to access counsel and

seek asylum irrespective of the lengthened consultation period. Because this Court can still grant

effectual relief to Plaintiffs, this case is not moot. See generally Dkt. 65 at 2-9. And because any

legal determination regarding the consultation period is not necessary to a determination that

PACR/HARP is unlawful, nor is any claim that might implicate the unlawfulness of the 24-hour

consultation period. Id.




                                                 1
          Case 1:19-cv-03640-KBJ Document 73 Filed 09/02/20 Page 3 of 10




        Instead, the now-final L.M.-M. provides support for several of Plaintiffs’ positions in this

litigation, namely (1) the Individual Plaintiffs’ standing; (2) that the new policy here is adopted

to implement 8 U.S.C. § 1225(b); (3) that the new policy and associated written policy directives

and guidance must be vacated and that injunctive relief is available; and (4) that individual relief

is available. Id. at 9-10.

II.     CASA de Maryland Does Not Affect the Organizational Standing Analysis.

        The out-of-circuit decision CASA de Maryland does not support Defendants’ argument

that Las Americas lacks organizational standing under Havens Realty Corp. v. Coleman, 455

U.S. 363 (1982). To the extent that CASA de Maryland adopts a test for the first prong of Havens

in the Fourth Circuit based on impairment of operation or functionality, that is not the test in the

D.C. Circuit, which requires instead that an organization “show a direct conflict between the

defendant’s conduct and the organization’s mission.” O.A. v. Trump, 404 F. Supp. 3d 109, 142

(D.D.C. 2019) (quoting Am. Soc’y for Prevention of Cruelty to Animals v. Feld Entm’t, Inc., 659

F.3d 13, 25 (D.C. Cir. 2011) (“ASPCA”)). Moreover, in any event CASA de Maryland affirms

that Havens standing is available under these circumstances—in which Las Americas’ “ability to

provide counseling, referral, or other services to immigrants” is “directly impair[ed].” 2020 WL

4664820 at *9. Whatever persuasive authority CASA de Maryland’s holding that the plaintiff

organization lacked standing might have in factually analogous cases, that determination is

irrelevant here—where PACR and HARP directly impair Las Americas’ efforts to provide legal

services to detained asylum seekers in the El Paso area. Las Americas is within well-recognized

Havens standing here.




                                                  2
          Case 1:19-cv-03640-KBJ Document 73 Filed 09/02/20 Page 4 of 10




         A. CASA de Maryland

         In CASA de Maryland, the plaintiff organization, CASA, challenged the Department of

Homeland Security’s definition of “public charge,” for purposes of immigration law, via

rulemaking. 2020 WL 4664820 at *1. CASA previously had allocated advocacy resources to

“affirmative[ly] . . . seeking to improve conditions for immigrant families”—by, for example,

lobbying state legislatures for increased availability of medical benefits. Casa de Maryland, Inc.

v. Trump, 414 F. Supp. 3d 760, 771 (D. Md. 2019); see also Casa de Maryland, 2020 WL

4664820 at *8. As a result of the redefinition of “public charge,” however, CASA internally

reallocated advocacy resources from this affirmative lobbying to expand healthcare access for

immigrants to “defensive[ly] . . . seeking to mitigate the harm of the” new rule—by, for example,

providing advice to immigrant families. 414 F. Supp. 3d at 771-72; see also 2020 WL 4664820

at *8.

         The Fourth Circuit, in an opinion authored by Judge Wilkinson and joined by Judge

Niemeyer, held that CASA lacked standing under Havens to bring this challenge, reasoning,

“Quite simply, nothing in the Rule directly impairs CASA’s ability to provide counseling,

referral, or other services to immigrants.” Id. at *9. CASA de Maryland held that there was no

Article III injury due to what it described as “CASA’s unilateral and uncompelled response” to

the new rule. Id. at *9. The decision characterized CASA’s shift in internal resources as

“motivated by the dictates of preference”—an organizational choice regarding policy-related

expenditures. Id. In reaching this conclusion, it distinguished Havens as “focused on operational

harm—that is, the ability of an organization to function.” Id. at *10. CASA de Maryland,

however, recognized that Havens found Article III injury where the defendant apartment

complex’s actions “‘perceptibly impaired [the plaintiff organization’s] ability to provide



                                                 3
         Case 1:19-cv-03640-KBJ Document 73 Filed 09/02/20 Page 5 of 10




counseling and referral services’ and frustrated its ‘role of facilitating open housing.’” Id. at *9

(quoting Havens, 455 U.S. at 379 & n.21). As discussed below, the Fourth Circuit’s decision in

CASA de Maryland supports standing here.

        Judge King, dissenting, would have held that CASA satisfied Havens standing because,

under Havens, “If an organization’s core policy mission is undermined by allegedly unlawful

governmental action and it must spend money in response thereto, the organization has suffered

a cognizable Article III injury.” Id. at *32 (King, J., dissenting). Judge King also viewed

CASA’s situation as distinguishable from cases in which voluntary expenditure of resources did

not suffice for standing because CASA had “claim[ed] that the DHS Rule . . . impair[ed] its

organizational mission.” Id.

        B. Las Americas Has Organizational Standing.

        To the extent that CASA de Maryland adopts a standard that diverges from the D.C.

Circuit’s for Havens standing, it is inapposite. In any event, CASA de Maryland supports Las

Americas’ organizational standing here: under CASA de Maryland’s analysis, Las Americas has

standing because Defendants’ actions directly impair its ability to provide legal services to

detained asylum seekers.

        First, as this Circuit has explained, Havens standing solely requires that an organization

show “a direct conflict between the defendant’s conduct and the organization’s mission” and that

it “used its resources to counteract that injury.” O.A., 404 F. Supp. 3d at 142 (quoting ASPCA,

659 F.3d at 25). Where a governmental action “directly conflicts with the missions of the

organizational plaintiff[] and . . . will require [it] to use substantial resources to counteract that

injury . . . [n]o more is required to establish standing under Havens.” Id. at 143 (holding that

plaintiff immigration legal service providers had standing to challenge new rule that would bar



                                                    4
         Case 1:19-cv-03640-KBJ Document 73 Filed 09/02/20 Page 6 of 10




certain clients from seeking asylum and require the organizations to expend further resources in

aiding those clients in pursuing withholding of removal).

       Las Americas has met this standard. See Dkt. 57 at 8-11.1 Specifically, Defendants’ new

policy frustrates Las Americas’ mission of providing legal services to low-income immigrants in

the El Paso area, including detained asylum seekers. Id. at 8. Las Americas received one to two

calls per day from asylum seekers in credible fear proceedings prior to PACR and HARP but

“[s]ince implementation in October, Las Americas has received only one call directly from an

individual placed in PACR or HARP” and been in contact with only a few others prior to the

credible fear interview. Id. at 9 (quoting Supp. Decl. of Linda Corchado, Dkt. 35-7 ¶ 6).

Representing these individuals “require[s] a significantly greater expenditure of . . .

organizational resources.” Id. (quoting Decl. of Linda Corchado, Dkt. 21-9 ¶ 9). But, despite Las

Americas’ increased efforts, no consultation with an asylum seeker in CBP custody “has been

sufficient to meaningfully consult with a person before their credible fear interview.” Id.

(quoting Corchado Supp. Decl. ¶ 13). Las Americas has also detailed the resources it has used to

counteract the injury from Defendants’ new policy, including the alteration of its intake system

to account for and track calls from asylum seekers potentially subject to the new policy; sending

staff to Mexico to sign up asylum seekers potentially placed in PACR or HARP; and engaging in




1
  Defendants rehash their argument that Plaintiffs cannot establish organizational standing
“because they invoke jurisdiction solely under 8 U.S.C. § 1252(e)(3).” Dkt. 72 at 1. This is,
initially, incorrect—as Plaintiffs have plainly stated, they also assert jurisdiction under 28 U.S.C.
§ 1331. Dkt. 57 at 3 n.1. Moreover, as Plaintiffs have explained, section 1252(e)(3) does not bar
judicial review of Las Americas’ claims. Id. at 6-8. Defendants’ claim that in Make the Road
New York v. Wolf, 962 F.3d 612 (D.C. Cir. 2020), the D.C. Circuit affirmed their view of
organizational standing in the § 1252(e)(3) context is also inaccurate. The D.C. Circuit did not
address or speak to the scope of direct organizational standing under § 1252(e)(3) but rather
determined that the plaintiff organizations had associational standing. Id. at 628; Dkt. 69 at 5-6.
                                                  5
         Case 1:19-cv-03640-KBJ Document 73 Filed 09/02/20 Page 7 of 10




extensive communications with Customs and Border Protection that were not required under the

old policy. See id. at 9-10.

       In other words, a showing of impairment of operation or functionality is not required

under Havens or D.C. Circuit precedent to satisfy the first prong of organizational standing. A

plaintiff must show, as Las Americas has done here, a direct conflict between the organization’s

mission and the challenged action and resulting expenditure of substantial organizational

resources to counteract whatever injury has been caused by such conflict. To the extent that

CASA de Maryland adopts a different test for Havens standing that hinges on a heightened

standard of impairment of an organization’s operation or functionality, such a test is overly

restrictive and inconsistent with Havens and with this Circuit’s precedent.

       Second, even assuming that the test for Havens’ first prong were one of direct

impairment to operation or functionality, Las Americas would easily satisfy that criterion. CASA

de Maryland focused its standing inquiry on operation or functionality in the context of an

organization’s allegation that shifted policy priorities gave rise to Havens standing. It recognized

the underlying logic of Havens itself—that where the “ability to provide counseling, referral, or

other services to immigrants” is “directly impair[ed],” an organization has satisfied the first

prong of Havens standing. 2020 WL 4664820 at *9. Consequently, whatever persuasive force

CASA de Maryland’s determination that the plaintiff organization’s shift from affirmative to

defensive advocacy might have in cases with analogous facts, it is irrelevant here in light of Las

Americas’ injury—which does not involve the voluntary diversion of policy-advocacy resources

in response to a policy change.

       In this case, Defendants’ new policy “directly impairs [Las Americas’] ability to provide

counseling, referral, or other services to immigrants”—precisely the set of circumstances that



                                                  6
         Case 1:19-cv-03640-KBJ Document 73 Filed 09/02/20 Page 8 of 10




CASA de Maryland recognized as sufficient for perceptible impairment under Havens. Id.

Defendants’ assertion to the contrary—that “a policy that impairs an organization’s ability to

provide ‘counseling, referral, advocacy, and educational services’” is not “enough to establish

standing”—is plainly wrong. Dkt. 72 at 2 (erroneously stating “CASA holds that these allegations

are insufficient to establish standing under Havens”).

       Defendants attempt to characterize Las Americas’ injury as not direct impairment to “the

organization’s ability to operate and to function,” as they state that CASA de Maryland requires.

Dkt. 72 at 2-3. But as was true for the plaintiff organization in Havens, Defendants’ new policy

here “ha[s] perceptibly impaired” Las Americas’ ability to directly serve individuals falling

within the scope of its mission. 455 U.S. at 379. Defendants’ new policy requires Las Americas

to invest significantly more time in representation of each detained asylum seeker, and the intake

rate for people subject to Defendants’ new policy is far lower than for those who were not

subject to the policy—nearly nonexistent. Moreover, on the few occasions when Las Americas

had made contact with individuals in the program, the single telephone conversation was not

“sufficient to provide meaningful representation.” Corchado Supp. Decl. ¶¶ 12-13.

       In arguing that CASA de Maryland supports a lack of organizational standing here,

Defendants state, “Plaintiffs do not allege or argue that Las Americas can no longer provide

direct legal services to [all] aliens in the El Paso area as a result of PACR or HARP.” Dkt. 72 at

3. But “[c]ourts have never required an organization to prove that it is entirely hamstrung by

challenged actions” to satisfy Havens standing. O.A., 404 F. Supp. 3d at 143 (rejecting

government defendants’ argument that the plaintiff organizations could “continu[e] to represent

asylum-seeking clients” and thus lacked Havens standing). In Havens itself, the plaintiff

organization’s mission was “to make equal opportunity in housing a reality in the Richmond



                                                 7
         Case 1:19-cv-03640-KBJ Document 73 Filed 09/02/20 Page 9 of 10




Metropolitan Area.” 455 U.S. at 368. The organization challenged racial steering of renters in the

operation of two apartment complexes in the Richmond area. Id. Plainly, the organization could

continue “to provide counseling and referral services for low- and moderate-income

homeseekers” in the Richmond area writ large, notwithstanding the operation of these two

apartment complexes. See id. at 379. Nevertheless, the Supreme Court held that the organization

had adequately alleged that it was “perceptibly impaired” in doing so by defendants’ practices at

the two apartment complexes. Id. Here, Las Americas’ impairment in representing detained

asylum seekers due to Defendants’ new policy similarly suffices for organizational standing—

notwithstanding its ability to continue to represent other noncitizens in the El Paso area.

        Finally, Defendants take out of context Plaintiffs’ point that the Court need not reach this

question of direct organizational standing, as distinct from the Individual Plaintiffs’ standing and

third-party standing, so long as it concludes that the Individual Plaintiffs have standing. Dkt. 72

at 3; see Dkt. 57 at 11. As Plaintiffs have explained, the Individual Plaintiffs’ standing suffices

for all relief that Plaintiffs request. See Dkt. 35-10 (requesting declaratory relief, vacatur of the

new policy and all written policy directives and guidance, relief for the Individual Plaintiffs, and

relief for those subject to the policy within the first sixty days); Dkt. 35-1 at 41-43 (explaining

that all relief requested, including that for those subject to the policy within the first sixty days,

“flow[s] from [a] determination that the policy is unlawful” and that for those subject to the

policy within the first sixty days, in the alternative Las Americas asserts third-party standing).

But, in any event, Las Americas does have direct organizational standing—as described above.




                                                   8
        Case 1:19-cv-03640-KBJ Document 73 Filed 09/02/20 Page 10 of 10




Dated: Sept. 2, 2020                         Respectfully submitted,

                                             /s/ Andre Segura
                                             __________________________________
 Arthur B. Spitzer (D.C. Bar No. 235960)     Andre Segura* TX Bar No. 24107112
 Scott Michelman (D.C. Bar No. 1006945)      Thomas Buser-Clancy* TX Bar No. 24078344
 American Civil Liberties Union Foundation   Kathryn Huddleston* AZ Bar No. 033622
  of the District of Columbia                ACLU Foundation of Texas, Inc.
 915 15th Street, NW - 2nd floor             5225 Katy Freeway, Suite 350
 Washington, DC 20005-2302                   Houston, TX 77007
 Tel. (202) 601-4266                         Tel. (713) 942-8146
 aspitzer@acludc.org                         Fax: (713) 942-8966
 smichelman@acludc.org                       asegura@aclutx.org
                                             tbuser-clancy@aclutx.org
 Anand Balakrishnan* CT Bar No. 430329       khuddleston@aclutx.org
 American Civil Liberties Union
 Foundation, Immigrants’ Rights Project      Bernardo Rafael Cruz* TX Bar No. 24109774
 125 Broad Street, 18th Floor                Brantley Shaw Drake* NY Bar No. 5407440
 New York, NY 10004                          ACLU Foundation of Texas, Inc.
 Tel. (212) 549-2600                         109 N. Oregon St., Suite 600
 abalakrishnan@aclu.org                      El Paso, TX 79901
                                             Tel. (915) 533-8091
                                             Fax: (915) 308-7188
                                             brcruz@aclutx.org
                                             sdrake@aclutx.org



 *Admitted Pro Hac Vice




                                             9
